        Case 2:20-cv-00291-SAB    ECF No. 5   filed 10/15/20   PageID.15 Page 1 of 2



 1
 2
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

 3
                                                                 Oct 15, 2020
 4                                                                   SEAN F. MCAVOY, CLERK


 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 EVAN ERICK BRIGGS,                             No. 2:20-CV-00291-SAB
 9        Plaintiff,
10        v.                                      ORDER ADOPTING REPORT
11 CHRISTOPHER WRAY,                              AND RECOMMENDATION
12        Defendant.
13
14        On September 23, 2020, Magistrate Judge John T. Rodgers issued a Report
15 and Recommendation dismissing Plaintiff’s Complaint for failure to pay the full
16 filing fee or submit a properly completed Application to Proceed In Forma
17 Pauperis. ECF No. 4. Magistrate Judge Rodgers had previously denied Plaintiff’s
18 Application to Proceed In Forma Pauperis, and directed Plaintiff to either pay the
19 full filing fee or submit a properly completed IFP application within thirty days.
20 ECF No. 3. When Plaintiff failed to do so, Magistrate Judge Rodgers issued the
21 instant Report and Recommendation. No timely objections were filed. After
22 reviewing the Report and Recommendation and relevant authorities, the Court
23 agrees with Magistrate Judge Rodgers’ findings and adopts the Report and
24 Recommendation in its entirety.
25 //
26 //
27 //
28 //

     ORDER ADOPTING REPORT AND RECOMMENDATION * 1
       Case 2:20-cv-00291-SAB   ECF No. 5   filed 10/15/20   PageID.16 Page 2 of 2



1        Accordingly, IT IS HEREBY ORDERED:
2        1. The Court ADOPTS Magistrate Judge Rodgers’ Report and
3 Recommendation, ECF No. 4, in its entirety.
4        2. The case is DISMISSED without prejudice.
5        IT IS SO ORDERED. The District Court Executive is hereby directed to
6 file this Order, provide copies to counsel, enter judgment in Defendant’s favor, and
7 close this file.
8        DATED this 15th day of October 2020.
9
10
11
12
13
                                                Stanley A. Bastian
14                                       Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER ADOPTING REPORT AND RECOMMENDATION * 2
